Waterman, J.-
One F. H. Brewer ivas the owner of-certain real estate in the city of Ft. Madison, in this state, which he occupied with his wife as a homestead. On February 26, 1895, defendant Jackson recovered two judgments against said Brewer and another in the district court of Lee county for the sum of two hundred and thirty-six dollars and eighty-six cents each, with costs. These judgments when rendered, were not liens on the real estate in controversy. On-August 20, 1895, executions were issued on said judgments,. *7and levied on said real estate. Plaintiff then instituted this action, claiming that the property so levied upon was the homestead of Brewer, who was the father of plaintiff, and that she is the owner thereof by purchase.
The evidence discloses the following facts: Brewer was a man eighty-four years of age. Iiis wife died in February, 1895, and he continued alone in the occupancy of his homestead until April 1st following. On that day he left his property, and went to reside with his daughter. On April 3d, father and daughter entered into a written agreement, by the terms of which the latter was to furnish her father with a home and support' during the remainder of his life, and in consideration therefor was to receive a deed of the homestead property. Such a deed was executed and delivered on. April 3d. The father testified that when he left the homestead on April 1st he had no intention of returning. He did not, in fact, return, but still resides with his daughter, so far as disclosed by the record. There is no evidence of any agreement between the father and daughter prior to the contract of April 3d, of which we have made mention. We are constrained to hold that the homestead was abandoned by Brewer on April 1st, that the lien of the judgments attached, and the decree of the trial court was erroneous in holding otherwise. — Reversed.